                    Case 19-18716      Doc 31      Filed 10/07/19    Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                               (Baltimore Division - SAL)

In re:                                         *

CONSTANCE M. RATHELL                           *      Case No.: 19-18716-TJC

         Debtor.                               *      (Chapter 13)

*        *      *        *     *       *       *      *       *       *      *       *       *

1880 BANK                                      *

         Movant,                               *

v.                                             *

CONSTANCE M. RATHELL, Debtor                   *

and                                            *

ROBERT S. THOMAS, II, Trustee                  *

         Respondents.                          *

*        *      *        *     *       *       *      *       *       *      *       *       *

                           DEBTOR’S OPPOSITION TO
              MOTION FOR RELIEF FROM THE AUTOMATIC STAY [DOC. 25]

         Constance M. Rathell (the “Debtor”), through her counsel and pursuant to Local

Bankruptcy Rule 4001-1(d), hereby opposes the Motion of 1880 Bank for Relief from the

Automatic Stay of 11 U.S.C. § 362 to Pursue Foreclosure of Real Property [Doc. 25] (the

“Motion”) filed by 1880 Bank (the “Lender”).

         In response to the allegations set forth in the Motion, the Debtor answers as follows:

         1.     Admit.

         2.     Admit.

         3.     Admit.


#3376017v.1
                   Case 19-18716        Doc 31        Filed 10/07/19   Page 2 of 4



         4.     Admit.

         5.     Debtor lacks sufficient information to admit or deny the allegations as to the

                Lender’s corporate status.

         6.     The document referenced speaks for itself.

         7.     The document referenced speaks for itself.

         8.     The documents referenced speak for themselves.

         9.     No response is required to paragraph 9 of the Motion.

         10.    Admit.

         11.    The documents referenced speak for themselves.

         12.    Denied.

         13.    Admit.

         14.    Denied.

         15.    Denied.

         16.    Denied.

         17.    Denied.

         18.    Denied.

         19.    Denied.

         20.    Denied.

         21.    Admit, other than the Lender’s allegation as to incurring considerable cost.

         22.    Denied.

         23.    No response is required to paragraph 23 of the Motion.

         WHEREFORE, Debtor requests that the Motion be denied and that this Court grant such

other and further relief as is just and equitable.



                                                     -2-
#3376017v.1
              Case 19-18716   Doc 31    Filed 10/07/19     Page 3 of 4



                                             /s/ Joseph M. Selba
                                             Joseph M. Selba, Bar No. 29181
                                             Tydings & Rosenberg LLP
                                             One East Pratt Street, Suite 901
                                             Baltimore, Maryland 21202
                                             (410) 752-9753
                                             jselba@tydingslaw.com
                                             Counsel for Debtor




                                       -3-
#3376017v.1
                 Case 19-18716       Doc 31     Filed 10/07/19     Page 4 of 4



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 7th day of October, 2019, a copy of the foregoing
Opposition will be served electronically or is being mailed, first class, postage prepaid, as
indicated, to:

Adam M. Lynn, Esq.                               Robert S. Thomas, II
McAllister, DeTar, Showalter & Walker            300 E. Joppa Road, Suite 409
100 N. West Street                               Towson, MD 21286
Easton, Maryland 21601                           Chapter 13 Trustee
Movant’s Counsel                                 VIA ECF
VIA ECF




                                                            /s/ Joseph M. Selba
                                                            Joseph M. Selba




                                              -4-
#3376017v.1
